This is an appeal from an order allowing the plaintiff alimony and counsel fees pendente lite in an action for divorce from bed and board. The grounds for such divorce are set out in Revisal, 1562. The defendant did not either (1) abandon his family, nor (2) turn his wife out of doors, nor (3) by cruel or barbarous treatment endanger the life of the plaintiff, nor (4) become an habitual drunkard.
The only other ground set out in Revisal, 1562, is: "(5) Shall offer such indignities to the person of the other as to render his or her condition intolerable and life burdensome." The complaint does not allege that the defendant struck the plaintiff or offered her any physical violence, or threatened to do so, as in Green v. Green, 131 N.C. 533, andErwin v. Erwin, 57 N.C. 82. It is neither alleged nor found that the specific allegation as to the treatment of the plaintiff by her husband was without sufficient provocation on her part, and therefore the complaint *Page 758 
is defective. Jackson v. Jackson, 105 N.C. 433; O'Connor v. O'Connor,109 N.C. 139.
In White v. White, 84 N.C. 340; McQueen v. McQueen, 82 N.C. 471;Ladd v. Ladd, 121 N.C. 119; Dowdy v. Dowdy, 154 N.C. 558; Page v. Page,161 N.C. 175, it is held that the complaint must aver, and facts must be found upon which it can be seen, that the plaintiff did not by her own conduct contribute to the wrongs and abuses of which she complains. It is true that the court finds (as the complaint avers) that the defendant cursed and used abusive epithets, though he did not offer to strike her; but the defendant avers that his wife cursed him and struck him, and she admits the latter charge and the judge so found. There were also allegations in the answer and findings of fact from which it can be seen that both parties were guilty of bad temper and bad language, and that the wife was extravagant, and did not regard her husband's wishes, and was guilty of conduct calculated to irritate him. He did not drive her from his home, but she voluntarily left because the relations between them had become unpleasant. Whether her doing so was justifiable or not is a matter for the jury upon the trial of the issues. It does not appear upon these findings that she was sufficiently free from fault to justify the allowance of alimony before trial as the case now stands.
It may be, as was said in Page v. Page, 161 N.C. 175, "if the plaintiff will exercise a little more self-control and forebearance and perform her household duties as becomes a dutiful wife and exhibit a little (674)  more consideration for her husband and real affection for him, the present distressing situation will soon be changed, if not reversed, and her home and her life will become brighter and happier.
The plaintiff contends that an appeal does not lie from an order allowing alimony pendente lite. It is true that this was held, Earp v.Earp, 54 N.C. 118; but this was changed by Revised Code, sec. 15, ch. 39;Morris v. Morris, 89 N.C. 112. This has been reaffirmed since in Moore v.Moore, 130 N.C. 333, and in Barker v. Barker, 136 N.C. 320. The plaintiff contends that Revisal, 1566, does not contain the authority to appeal that was given by Revised Code, ch. 39, sec. 15; but the last two cases were decided under the general law regulating appeals, Revisal, 587, and it was unnecessary to continue the former special authority given in the Revised Code, above cited, in such cases.
As the plaintiff could not readily give bond, doubtless it would be a complete loss to the defendant to pay alimony during a litigation which could be prolonged by the plaintiff, if at the trial on the merits the facts were found by the jury in favor of the defendant. It is, therefore, one of those cases in which the judgment, though not final, "affects a substantial right" and entitles the defendant to have the order reviewed. *Page 759 
Upon the evidence and the facts as found by the court, the order was improvidently granted, and must be
Reversed.
Cited: Easeley v. Easeley, 173 N.C. 531 (1f); White v. White,179 N.C. 603 (1j); Moore v. Moore, 185 N.C. 334 (1b); Horton v. Horton,186 N.C. 333 (1f); Davidson v. Davidson, 189 N.C. 628 (1f);McManus v. McManus, 191 N.C. 742 (1f); Trull v. Trull, 229 N.C. 198
(1d).